UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— Cannabis Sativa, Inc. (Exact name of registrant as specified in its charter) ————— NEVADA 000-53571 20-1898270 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1646 W. Pioneer Blvd., Suite 120, Mesquite, Nevada89027 (Address of Principal Executive Office) (Zip Code) (702) 346-3906 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares of the issuer’s Common Stock outstanding as of October 14, 2015 is 16,124,738. INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheet – As of June 30, 2015 (Unaudited) and December 31, 2014 Condensed Consolidated Statements of Operations (Unaudited) – For the Three and Six Months Ended June 30, 2015 and 2014 Condensed Consolidated Statements of Cash Flows (Unaudited) – For theSix Months EndedJune 30, 2015 and 2014 Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURES PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CANNABIS SATIVA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS Balance at 6/30/2015 12/31/2014 (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net - - Employee Advance 44 13 Inventories Available-for-sale securities Prepaids Total Current Assets Property and equipment, net Intangible assets Deposits Total Assets $ $ Liabilities andStockholders' Equity(Deficit) Current Liabilities: Accounts payable and accrued expenses $ $ Due to related parties - short term Accrued Interest Total Current Liabilities Due to related parties - long term - Total Liabilities Stockholders' Equity(Deficit): Preferred stock $0.001 par value; 5,000,000 shares authorized; 1,500,000 and 0 issued and outstanding. - Common stock $0.001 par value; 45,000,000 shares authorized; 16,042,238and 15,114,738 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Retained deficit ) ) Total Cannabis Sativa, Inc. Stockholders' Equity(Deficit) ) Non-controlling interest Total Stockholders' Equity(Deficit) ) Total Liabilities and Equity(Deficit) $ $ "The accompanying notes are an integral part of these condensed consolidated financial statements" CANNABIS SATIVA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, For the Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of Revenues Gross Profit ) 41 General and administrative expenses Income(loss) from operations ) Other Income (Expenses) Interest expense ) Total Other Income (Expenses) Income(loss) Before Income Taxes ) Income Tax Expense - Income(Loss) from Continuing Operations ) Income(Loss) from Discontinued Operations ) - ) - Net Income(Loss) $ ) Income(loss) attributable to non-controlling interest - Net Income(Loss) Attributable To Cannabis Sativa, Inc. $ ) $ ) $ ) $ ) Net Loss per Common Share: Basic & diluted Continuing Operations $ ) $ ) $ ) $ ) Basic & diluted Discontinued Operations $ ) $ ) $ ) $ Weighted Average Common Shares Outstanding: Basic & Diluted "The accompanying notes are an integral part of these condensed consolidated financial statements" CANNABIS SATIVA, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the Six Months Ended June 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock issued for services - Contributed capital Amortization of prepaid - Amortization of note discount - Changes in assets and liabilities: Accounts Receivable - ) Inventories ) Prepaids - Employeee advances ) - Deposits - ) Accounts payable, other payables and accrued expenses Intercompany accounts net payable - ) Accrued interest Net cash used in operating activities: ) ) Net cash used in discontinued operating activities: - Cash flows from investing activities: Purchase of fixed assets and intangibles ) ) Net cash provided(used) in investing activities: ) ) Net cash provided(used) in discontinued investing activities: - Cash flows from financing activities: Proceeds from related parties Payments to related parties ) - Net cash provided(used) by financing activities: Net cash provided(used) by discontinued financing activities: - - NET INCREASE IN CASH AND CASH EQUIVALENTS 6 Cash and cash equivalents - beginning of year Cash and cash equivalents - end of year $ $ Supplemental disclosure of cash flow activities: Interest $
